340 U.S. 869
71 S.Ct. 118
95 L.Ed. 634
STATE OF ILLINOIS, complainant,v.STATE OF INDIANA et al.
No. 9, Original.
Supreme Court of the United States
November 6, 1950

1
Messrs. Ivan A. Elliott, Attorney General, George F. Barrett, then Attorney General, Albert E. Hallett, Albert J. Meserow and William C. Wines and Mary V. Neff, Assistant Attorneys General, for State of Illinois.


2
Messrs. J. Emmett McManamon, Attorney General, James A. Emmertt, then Attorney General, Cleon H. Foust, then Attorney General, Urban C. Stover, Robert Hollowell, Jr., Joseph W. Hutchinson and Maurice E. Tennant, Deputy Attorneys General, for State of Indiana.


3
Messrs. Harry H. Stilley, Timothy P. Galvin and Edmond J. Leeney, for City of Hammond.


4
Messrs. Loyd J. Cohen, Allen P. Twyman and Robert G. Estill, for City of East Chicago.


5
Messrs. John E. Roszkowski, Samuel S. Dubin and Richard M. MacCracken, for City of Gary.


6
Messrs. James S. McCarthy and Timothy P. Galvin, for City of Whiting.


7
Messrs. R. M. Blough and R. C. Stevenson, for American Bridge Co., Carnegie-Illinois Steel Corp., National Tube Co. and Universal Atlas Cement Co.


8
Mr. Richard P. Tinkham, for American Maize Products Co., Inc.


9
Messrs. R. L. Hackbert, R. C. Stevenson and David A. Watts, for Bates Expanded Steel Corp., now known as the East Chicago Expanded Steel Co.


10
Mr. Homer A. Holt, for Carbide & Carbon Chemicals Corp.


11
Mr. Lester F. Murphy, for Cities Service Oil Co.


12
Mr. Timothy P. Galvin, for E. I. du Pont de Nemours & Co.


13
Messrs. William G. Brantley and Carl H. Richmond, for Fruit Growers Express Co.


14
Messrs. Paul M. Godehn and Donald M. Graham, for Inland Steel Co.


15
Messrs. John P. Hart and Barnabas F. Sears, for Rogers Galvanizing Co.


16
Messrs. Cyrus S. Gentry and Philip M. Payne, for Shell Oil Co., Inc.


17
Mr. James W. Reid, for Sinclair Refining Co.


18
Mr. J. F. Dammann, for Socony-Vacuum Oil Co., Inc.


19
Messrs. Gordon E. Tappan, Buell F. Jones, Thomas E. Sunderland and Charles Henry Austin, for Standard Oil Co.


20
Mr. Harold K. Norton, for The Texas Co.


21
Mr. David A. Watts, for U. S. S. Lead Refinery, Inc.


22
Messrs. J. C. Argetsinger and R. C. Stevenson, for Youngstown Sheet & Tube Co.


23
The Fifth Special Report of the Special Master is approved. The Amended Bill of Complaint is dismissed as to (1) American Maize-Products Company, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of Hammond, and American Maize-Products Company; (2) Carnegie-Illinois Steel Corporation, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of Gary, and Carnegie-Illinois Steel Corporation; (3) City of Whiting, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana and City of Whiting; (4) Standard Oil Company, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of Whiting, and Standard Oil Company; (5) The Youngstown Sheet and Tube Company, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of East Chicago, and The Youngstown Sheet and Tube Company; (6) State of Indiana, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of East Chicago, City of Gary, and City of Hammond; (7) City of East Chicago, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of East Chicago, City of Gary, and City of Hammond; (8) City of Gary, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of East Chicago, City of Gary, and City of Hammond; (9) City of Hammond, pursuant to a joint motion of complainant State of Illinois, and defendants State of Indiana, City of East Chicago, City of Gary, and City of Hammond.


24
The Fifth and Final Report of the Special Master dated October 18, 1950, is approved.


25
The Court finds that the Amended Bill of Complaint has been dismissed as to all parties defendant who have heretofore stipulated herein to perform certain work as follows: Shell Oil Company, Incorporated, and The Texas Company dismissed by order of February 17, 1947 (330 U.S. 799, 67 S.Ct. 767, 91 L.Ed. 1259); American Bridge Company, Carbide and Carbon Chemicals Corporation, E. I. duPont de Nemours and Company, Fruit Growers Express Company, and Universal Atlas Cement Company dismissed by order of November 17, 1947 (332 U.S. 822, 68 S.Ct. 160, 92 L.Ed. 398); Bates Expanded Steel Corporation, an Indiana corporation (as well as its predecessor, Bates Expanded Steel Corporation, a Delaware corporation, now known as East Chicago Expanded Steel Company), Rogers Galvanizing Company, and U. S. S. Lead Refinery, Inc., dismissed by order of October 25, 1948 (335 U.S. 850, 69 S.Ct. 78, 93 L.Ed. 399); Cities Service Oil Company, Cudahy Packing Company, Inland Steel Company, National Tube Company, Sinclair Refining Company, and Socony-Vacuum Oil Company dismissed by order of October 24, 1949 (338 U.S. 856, 70 S.Ct. 95); and American Maize-Products Company, Carnegie-Illinois Steel Corporation, City of Whiting, Standard Oil Company, and the Youngstown Sheet and Tube Company dismissed hereinbefore by this order. The Court further finds that with the dismissal of the aforesaid defendants no acts remain to be performed by the other named defendants, namely, State of Indiana, City of East Chicago, City of Gary, and City of Hammond, and that the Amended Bill of Complaint be, and it is hereby, dismissed as to all parties defendant.


26
The Court further orders that the recommendations of the Special Master as to the apportionment of costs be adopted and costs for the period from September 8, 1949, to the date of this decree, inclusive, shall be taxed as recommended in the Fifth and Final Report.


27
The fees of the Clerk of this Court shall be taxed and divided equally between the complainant and defendants.


28
The Court finds that the Special Master has performed all duties required of him by the Court's order dated March 7, 1944, appointing him Special Master and the Court's orders of February 17, 1947, November 17, 1947, October 25, 1948, and October 24, 1949, approving the procedure and practice which has been followed in this cause. The Court orders that upon the payment of compensation and expenses, the Special Master be dismissed and relieved of any further duty in this cause.